DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baum et al (US 2011/0026895 A1), cited in the IDS filed 10/14/20.
Re. Claim 27, Baum et al discloses a method of installing telecommunications cable in a telecommunications assembly, the method comprising:(a) providing a 
Re. Claim 28, Baum et al discloses the one or more cables 310A is in the shape of a coil when the one or more cables is stored on the flexible supporting sheet construction 200 (Figs 4A-4D; [0053]-[0054]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2004/0161212 A1) and Clairadin et al (US 6,445,866 B1), both cited in the IDS filed 10/14/20.
Re. Claim 1, Sun et al discloses a cable management arrangement 30 comprising:
a.    a plurality of cables 14/16 extending between first and second ends (Fig 2; [0015]-[0016], and [0020]); and
b.    a supporting sheet 18 having a first side and a second side (Fig 2; [0017], [0020]), at least a portion of the plurality of cables 14/16 being permanently adhered to the supporting sheet 18 on the first side (i.e. a portion of the cables are covered with a conformal coating throughout the repair process, thereby permanently adhering the cable portion to the sheet 18)(Fig 2; [0017], [0020], [0022]), and at least a portion of the plurality of cables 14/16 being removably adhered to the supporting sheet first side by a first adhesive (i.e. loop 34 is removeably adhered so as to allow for detachment and 
However, Sun et al does not disclose a second adhesive provided on at least a portion of the supporting sheet second side, and a protection sheet covering the second adhesive, the protection sheet being removable from the supporting sheet to allow the supporting sheet to be adhered to a surface.
Clairadin et al discloses a cable management arrangement 10 (Figs 1-4; col. 2 lines 20-27) comprising: a plurality of fiber optic cables 18 extending between first and second ends 18a (Fig 3; col. 2 lines 48-53) and adhered to the first side of a supporting sheet; a second adhesive provided on at least a portion of the supporting sheet’s lower (i.e. second) side (Figs 2 and 5; col. 2 lines 38-39); and a protection sheet 12 covering the second adhesive, the protection sheet 12 being removable from the supporting sheet (Figs 1-2; col. 2 lines 28-37).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate the second adhesive and protection sheet of Clairadin et al into the cable management arrangement of Sun et al, since the second adhesive and the protection sheet provide an inexpensive means to simplify manufacture of the cable/substrate arrangement (Clairadin et al: col. 1 lines 29-37 and 64-67).
It is of special note with respect to claim 1, the limitation “to allow the supporting sheet to be adhered to a surface” recites the intended use of the device, and is solely functional in nature.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Re. Claim 2, Sun et al and Clairadin et al render obvious the cable management arrangement as discussed above.  Sun et al discloses the plurality of cables 14/16 are fiber optic cables (Fig 2; [0015] and [0020]).
Re. Claims 3 and 8, Sun et al and Clairadin et al render obvious the cable management arrangement as discussed above.  Sun et al discloses a plurality of optical connectors 20 provided on the first ends of the plurality of cables 14/16 (Fig 2; [0018], [0020]).
Re. Claim 12, Sun et al and Clairadin et al render obvious the cable management arrangement as discussed above.
However, while Sun et al discloses optical connectors 20, Sun et al fails to disclose the optical connectors are LC type connectors.
LC type connectors are well known in the art, and commonly utilized to interconnect optical elements within a system.  The use of LC type connectors would have been obvious to one of ordinary skill for the purpose of providing a specific connector type capable of interfacing in a plurality of known optical systems.
“A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 13, Sun et al and Clairadin et al render obvious the cable management arrangement as discussed above.  Sun et al discloses the supporting sheet 18 has a first portion (i.e. edge 18a) and a second portion (i.e. tail portion 18c) disposed at a non-zero angle to the first portion (Fig 2; 90015], [0020]).
Re. Claim 14, Sun et al and Clairadin et al render obvious the cable management arrangement as discussed above.  Regarding the adhesive on the second (i.e. lower) surface of the supporting sheet, Clairadin et al discloses the adhesive is provided along the entire lower surface of the supporting sheet (Figs 2 and 5; col. 2 lines 38-39).    
That is, the prior art does not disclose an arrangement wherein the adhesive is provided only at the first portion.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide adhesive only in the first portion to properly fix the connector areas of the device, and since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  
Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al and Clairadin et al, in further view of Wright et al (US 8,687,934 B2), all cited in the IDS filed 10/14/20.
Re. Claims 4 and 9, Sun et al and Clairadin et al render obvious the cable management arrangement as discussed above.  Sun et al discloses the first length 34 is 
However, Sun et al does not disclose a suitable adhesive capable of accomplishing the desired results discussed above.  That is, Sun et al does not disclose an arrangement wherein the first adhesive is a silicone-based adhesive.
Wright et al discloses a silicone-based adhesive that has sufficient tack for retention of the fiber optic components in service, sufficient releasability from the fiber optic components when the fiber optic components are deliberately removed, and compatibility with the material of the fiber optic components (col. 6 lines 21-3 and 52-59).  The silicone-based adhesive 150 is used to mount a plurality of optical fibers 62 and optical components 50/52/54 to a substrate (Fig 5 and 10; col. 10 lines 37-45).
It would have been obvious to combine the above teachings, thereby using a silicone-based adhesive as the first adhesive in Sun et al, since Wright et al discloses silicone-based adhesives are suitable to the needs to Sun et al.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 5-7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al and Clairadin et al, in further view of Nguyen et al (US 5,327,513), each cited in the IDS filed 10/14/20.

However, Sun et al does not disclose the plurality of cables includes at least one power cable.
Nguyen et al discloses a cable management arrangement 10 (Figs 1-3; col. 3 lines 63-68) including a plurality of fiber optic cables extending between first and second ends (Figs 1-3; col. 4 lines 1-3 and 20-30), the plurality of cables includes at least one power cable and at least one telecommunications cable (Fig 4; col. 4 lines 1-2 and 7-30).
It would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to include at least one power cable as disclosed by Nguyen et al, to the cable management arrangement rendered obvious by Sun et al and Clairadin et al, since the addition of the power cable allows for electrical and optical communication within a common cable arrangement.
Re. Claim 6 and 10, Sun et al, Clairadin et al, and Nguyen et al render obvious the cable management arrangement as discussed above.
Sun et al does not disclose an arrangement wherein the plurality of cables are non-overlapping and are arranged in a side-by-side arrangement.
Nguyen et al discloses the plurality of cables are non-overlapping and are arranged in a side-by-side arrangement (Figs 1-3; col. 6 lines 6-8).
KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claims 7 and 11, Sun et al, Clairadin et al, and Nguyen et al render obvious the cable management arrangement as discussed above.  Sun et al discloses the plurality of cables 14/16 are adhesively bonded to each other, for example by the conformal coating applied to portions 14a/16a of the optical cables 14/16 (Fig 2; [0017], [0020]).
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Parstorfer (US 4,753,509) discloses a receptacle for optical waveguide splice connect6ions having an adhesive glue gripping means; and Sun et al (US 6,721,042) discloses a fiber optic apparatus and method for cross-connecting optical fibers.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        7/15/21